Citation Nr: 9921307	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-10 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to April 
1945.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 1996, the RO 
denied the claim of entitlement to service connection for PTSD 
and also found that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a nervous condition.  The veteran has perfected an 
appeal of the denial of service connection for PTSD only.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for PTSD is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran was 
diagnosed with somnambulism during active duty.  There was a pre-
service history of the veteran crying out in his sleep and 
attempting to move around.  Some history of emotional instability 
in childhood was reported.  It was further noted that the veteran 
had participated in 57 days of combat on Guam.  He had frequent 
nightmares.  In February 1945, a Board of Medical Survey 
concluded that the veteran had somnambulism that was not due to 
misconduct and was not incurred in the line of duty.  The 
somnambulism had existed prior to service.  It was recommended 
that the veteran be discharged from active duty.  

Review of the service personnel records shows that the veteran 
participated in action against enemy forces on Guam.  His special 
military qualification was reported to be light machine gun 
crewman.  He was not wounded in service.  

The veteran was hospitalized at a VA facility from August 1968 to 
October 1968.  The pertinent diagnosis was anxiety neurosis with 
depressive features.  The anxiety was attributed to treatment the 
veteran had been receiving for allergies.  

Private treatment records from the Sacramento Medical Center have 
been associated with the claims files.  In April 1969, there was 
recorded an impression of psychoneurotic reaction with psycho-
physiological component.  The disorder was not linked to the 
veteran's period of active duty.  

A VA Social Work Service Report dated in July 1971 included the 
opinion from the author (a field social worker) that the veteran 
had a psychiatric impairment which manifested itself in various 
somatic complaints.  

The report of a March 1977 VA psychiatric examination is of 
record.  The diagnosis was paranoia or paranoid personality.  

A VA PTSD examination was conducted in May 1996.  The veteran 
reported that he served with a pioneer company on Guam as a light 
machine gunner.  He participated in the invasion of Guam 
including on the first day but was unable to recall in what way 
he participated.  When asked about specific traumatic events on 
Guam he replied that it was "all bad."  He could not recall any 
specifics.  He experienced nightmares which revolved around the 
war after his discharge.  The last time he had nightmares about 
the war was several years prior to the examination.  

The veteran did not have any guilt about the war and did what he 
was told to do.  No Axis I diagnosis was made.  It was the 
examiner's opinion that the veteran did not provide a history 
consistent with PTSD.  

The veteran did not provide any current symptoms for PTSD and the 
examiner was unable to identify any specific traumatic events the 
veteran may have experienced during active duty.  The examiner 
did concede that the veteran was presumably under fire and saw 
significant combat.  The examiner noted that despite the combat 
exposure, the medical records did not show that the veteran had 
ever complained of symptoms consistent with PTSD nor was there 
any evidence showing that the veteran received treatment for the 
disorder over the last several years.  It appeared to the 
examiner that the veteran had a severe personality disorder with 
paranoid features.  

On a notice of disagreement received at the RO in January 1997, 
the veteran reported that he was involved in combat with the 4th 
Marines on Guadalcanal and Guam.  He used to experience nightly 
nightmares.  He alleged that he was discharged from active duty 
as a result of his combat experience.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a well-
grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-
93 (1993).

In determining whether a claim is well grounded, the claimant's 
evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

In order for a claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service (lay 
or medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service-connection for a 
disability must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet.App. 223, 225 (1992) (absent proof of a present 
disability there can be no valid claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well grounded.  
Id.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor actually 
occurred and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  



If the claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the veteran 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as the conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is not well-grounded.  The veteran's 
claim is lacking a diagnosis of PTSD.  The May 1996 VA 
examination which was conducted specifically to determine if the 
veteran had PTSD did not result in a diagnosis of the disorder.  
There are no diagnoses of PTSD included in the claims files.

The veteran alleges that he has PTSD as the result of his 
experiences during active duty.  However, he has presented no 
competent medical evidence to support his allegation of having 
PTSD.  





As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to causation, 
Grivois v. Brown, 6 Vet. App. 136 (1994), the veteran's lay 
opinion is an insufficient basis upon which to find this claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim for 
service connection for PTSD must be denied as not well grounded.  
As reported above, a claim for service-connection for a 
disability must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet.App. 223, 225 (1992) (absent proof of a present 
disability there can be no valid claim)

The only evidence of record which indicates that the veteran 
currently has PTSD as a result of his active duty is the 
veteran's own allegations.  The veteran is a lay person and as 
stated above, a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well grounded claim, and the 
veteran has not indicated the existence of any post service 
medical evidence that has not already been obtained that would 
well ground his claim.  McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 464 (Fed.Cir. 1997).

As the veteran's claim for service connection for PTSD is not 
well grounded, the doctrine of reasonable doubt is not applicable 
to his case.



The Court has held that if the appellant fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to the 
Court's decisions pertaining to this issue, VA expanded its duty 
to assist the appellant in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-1, 
Part III, Chapter I, 1.03(a), and Part VI, Chapter 2, 2.10(f) 
(1996).

The appellant's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed prior 
to determining whether the claim is well grounded, and that this 
requirement is binding on the Board.

The Board, however, is required to follow the precedent opinions 
of the Court.  38 U.S.C.A. § 7269 (West 1991); Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the revisions 
to the M21-1 Manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), 
the Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. § 19.9 
(1998), prior to determining that a claim is not well grounded.

The Board is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection with 
the well grounded claim determination are quite clear.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5 (1998).

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999), 
the Court held that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness are 
interpretative, in that they do not relate to whether a benefit 
will be allowed or denied, nor do they impinge on a benefit or 
right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance as 
to the procedures to be used in the adjudication process," and 
that the policy declarations did not create enforceable rights.  
The Court also found that interpretative provisions that are 
contrary to statutes are not entitled to deference, and that in 
the absence of a well grounded claim, VA could not undertake to 
assist a veteran in developing the facts pertinent to the claim.

The Board has determined, therefore, in the absence of a well 
grounded claim for service connection for PTSD, VA has no duty to 
assist the veteran in developing his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

